DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 15, 2019.  Claims 1 – 10 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent Application Publication No. 2017/0066452 A1 to Scofield (herein after “Scofield” or “Scofield publication") in view of U.S. Patent No. 9,932,038 to Zhu et al. (herein after “Zhu” or " Zhu et al. patent").
As to claim 1,
the Scofield publication discloses an automatic driving system comprising 
a control device that controls automatic driving of a vehicle (see ¶15, where “sensor data may be acquired from one or more on-board vehicles sensors of a vehicle that is in an autonomous driving mode” implicitly defines a control device that controls automatic driving of the vehicle (Emphasis added); see ¶22 where “the vehicle 202 . . . is in an autonomous (e.g., fully autonomous, semi-autonomous, etc.) driving mode” also implicitly defines a control device that controls automatic driving of the vehicle; see ¶35 – ¶42, generally), and 
a storage device that contains external environment information indicating an external environment of the vehicle (see ¶5, where “[t]he driving condition aggregator may acquire vehicle sensor data from one or more vehicles traveling a road segment, of the route, not yet traveled by the vehicle. The driving condition aggregator may aggregate the vehicle sensor data to determine driving condition data for the road segment”)(Emphasis added), wherein:
a driving transition zone is a zone in which a driver of the vehicle takes over at least a part of driving of the vehicle, from the control device (see Fig. 2 and 
While the Scofield publication discloses, or at least implies, controlling the speed of the vehicle within the zone (see Figs. 2 – 4 and ¶24), the Scofield publication does not specifically disclose
a termination target velocity is a target velocity of the vehicle at an end point of the driving transition zone; and
the control device variably sets the termination target velocity, depending on the external environment at the end point or the external environment surrounding the end point, and controls a velocity of the vehicle in the driving transition zone, such that the velocity of the vehicle at the end point is the termination target velocity.
The Zhu et al. patent, on the other hand, discloses “[a] planning module 305 includes speed planning module 321 and speed re-planning module 322. Speed planning module 321 is configured to generate speed planning information within a predetermined distance from a starting location to a destination location. The speed planning information indicates the target speeds at different points in time from the starting location to the destination location.” (See Col. 7, lines 50 – 57; see also Col. 8, lines 15 – 26.)  Such disclosure suggests a termination target velocity is a target velocity of the vehicle at an end point of the driving transition zone, and the control device variably sets the termination target velocity, depending on the external environment at the end point or the external environment surrounding the end point, and controls a velocity of the vehicle in the driving transition zone, such that the velocity of the vehicle at the end point is the termination target velocity.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Scofield publication such that the control device variably sets the termination target velocity, depending on the external environment at the end point or the external environment surrounding the end point, and controls a velocity of the vehicle in the driving transition zone, such that the velocity of the vehicle at the end point is the termination target velocity, as suggested by the Zhu et al. patent, in order to allow a driver to assume manual vehicle.

As to claim 2,
the Scofield publication, as modified by the Zhu et al. patent, is considered to disclose the external environment information including information indicating a prescribed velocity that is prescribed for the end point; and the control device sets the termination target velocity to equal to or lower than the prescribed velocity. (See Figs. 2 – 4 of the Scofield publication.)

As to claim 3,
the Scofield publication, as modified by the Zhu et al. patent, is considered to disclose the external environment information including information indicating a road attribute at the end point; and the control device variably sets the termination target velocity, depending on the road attribute. (See ¶3 of the Scofield publication for “e.g., a crosswalk, that is 300 meters from the vehicle, may be identified has having 4 pedestrians within the crosswalk, 1 cyclist and a dog approaching the crosswalk, 2 pedestrians entering the crosswalk, etc.”; see also ¶16 of the Scofield publication where “[a] road segment, such as the expressway onramp road segment, may be identified based upon the route and a current location of the vehicle”)(Emphasis added.)

As to claim 4,
the Scofield publication, as modified by the Zhu et al. patent, is considered to disclose the road attribute including at least one of presence or absence of an intersection, presence or absence of a traffic light, presence or absence of a tollgate, and type of the tollgate. (See ¶3 of the Scofield publication for “e.g., a crosswalk, that is 300 meters from the vehicle, may be identified has having 4 pedestrians within the crosswalk, 1 cyclist and a dog approaching the crosswalk, 2 pedestrians entering the crosswalk, etc.”; see also ¶16 of the Scofield publication where “[a] road segment, such as the expressway onramp road segment, may be identified based upon the route and a current location of the vehicle”)(Emphasis added.)

As to claim 5,
the Scofield publication, as modified by the Zhu et al. patent, is considered to disclose the control device setting the termination target velocity when the end point is on a main line, to a higher velocity than the termination target velocity when the end point is on a branch lane that branches from the main line.  (See Col. 7, lines 50 – 57 of the Zhu et al. patent; see also Col. 8, lines 15 – 26 of the Zhu et al. patent.)

As to claims 6 and 8,
the Scofield publication, as modified by the Zhu et al. patent, is considered to disclose the external environment information including information indicating weather or illuminance surrounding the end point; and the control device variably sets the termination target velocity, depending on the weather or the illuminance.  (See also ¶16 of the Scofield publication where “the driving condition data may correspond to weather data”.)

As to claim 7,
the Scofield publication, as modified by the Zhu et al. patent, is considered to disclose the control device setting a target deceleration in the driving transition zone, and then, decides a start point of the driving transition zone, such that the termination target velocity at the end point is realized by the target deceleration.  (See Col. 7, lines 50 – 57 of the Zhu et al. patent; see also Col. 8, lines 15 – 26 of the Zhu et al. patent.)

As to claim 9,
the Scofield publication, as modified by the Zhu et al. patent, is considered to disclose the external environment information includes information indicating a congestion zone; and when the congestion zone exists in front of the end point, the control device assumes that the vehicle passes through the congestion zone at a constant velocity, and sets the termination target velocity to the constant velocity.  (See also ¶16 of the Scofield publication where “the driving condition data may correspond to . . . driving impediment data (e.g., a traffic service may indicate that there is blocked traffic on the expressway onramp road segment)”.)

As to claim 10,
the Scofield publication, as modified by the Zhu et al. patent, is considered to disclose the control device decides a start point of the driving transition zone, such that the vehicle passes through the driving transition zone at the constant velocity in a constant time.  (See Col. 7, lines 50 – 57 of the Zhu et al. patent; see also Col. 8, lines 15 – 26 of the Zhu et al. patent.)

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).






The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667